Title: From Alexander Hamilton to William S. Smith, 9 November 1799
From: Hamilton, Alexander
To: Smith, William Stephens


          
            Very confidential & not official
            Dr. Sir,
            N York Nor. 9th. 1799
          
          I send you a letter from Colonel Taylor and an arrangement which he proposes. The grounds, as stated in his letter, of this arrangement do not strike my fancy. The spirit seems to be too much that which almost ruined our revolutionary army in the outset.
          Do me the favor to remark the individuals who are with you and send me as soon as possible a brief comment on each as officer and Gentleman
          Ys with regard
          Col. Smith—
        